Case: 1:18-cr-00614-DAP Doc #: 9-1 Filed: 10/10/19 10f1. PagelD #: 24

& AO 466A (Rev. 10/03) Waiver of Rule 5 & 3.1 Hearings

UNITED STATES DISTRICT COURT

NORTHERN FILEDINGEENBOURIOF GEORGIA
;hewn
US.0.6.- Atlanta

UNITED STATES OF AMERICA 4
SEP -9 200) \Warver OF RULES & 5.1 HEARINGS

 

 

 

 

JAMES N. HATTEN, Clerk (Complaint/Indictment)
V. By: Deputy Clerk
CASE NUMBER: [:19-MJ-762
JOHN W. GOLD
CHARGING DISTRICTS ,.
Defendant CASE NUMBER: 1: 18-CR-614
[ understand that charges are pending in the EASTERN District of OHIO
alleging violation of 18 U.S.C. § 153 and that I have been arrested in this district and

 

(Title and Section)
taken before a judge, who has informed me of the charge(s) and my rights to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2)an identity hearing to determine whether I am the person named in the charges;

(3) a preliminary hearing (unless an indictment has been returned or information filed) to determine
whether there is probable cause to believe an offense has been committed by me, the hearing to be
held in this district or the district of prosecution; and

(4) Request transfer of the proceedings to this district under Rule 20, Fed. R. Crim. P., in order to plead guilty.

I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):
X) identity hearing

(|) preliminary hearing

( )

identity hearing but request a preliminary hearing be held in the prosecnting district and, therefore, consent to the issuance of
an order requiring my appearance in the prosecuting district where the charges are pending against me.

 

9/9/2019

 

 

Date Defense Counsel v 1
